United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 31, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-30862
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

QUINCY O. GUILLORY,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 02-CR-20062-ALL
                       --------------------

Before EMILIO M. GARZA, DEMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Quincy O. Guillory (Guillory) appeals his convictions for

one count of carjacking; two counts of using, carrying,

possessing, and brandishing a firearm during and in relation to a

crime of violence; two counts of possession of a firearm by a

convicted felon; and one count of bank robbery; violations of 18

U.S.C. §§ 2119, 2213(a) & (d), 922(g)(1), and 924(c)(1)(A)(ii).

Guillory contends that there was insufficient evidence presented

at trial to link him to the offenses.   He also asserts that the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-30862
                                -2-

district court erred in not ruling on his motion to suppress

identification.

     The district court’s denial of a motion for judgment of

acquittal is reviewed de novo.   See United States v. Castaneda-

Cantu, 20 F.3d 1325, 1330 (5th Cir. 1994).   This court must

affirm a jury verdict if, “viewing all the evidence and drawing

all reasonable inferences in favor of the verdict, a reasonable

trier of fact could find that the evidence establishes the guilt

of the defendant beyond a reasonable doubt.”   See United States

v. Rasco, 123 F.3d 222, 228 (5th Cir. 1997) (citations omitted).

     The district court’s decision whether to grant a new trial

based on insufficiency of the evidence is reviewed for abuse of

discretion.   See United States v. Cooks, 52 F.3d 101, 103 (5th

Cir. 1995).   “A new trial is granted only upon demonstration of

adverse effects on substantial rights of a defendant.”     See

Rasco, 123 F.3d   at 228 (citation and internal quotation marks

omitted).

     Considering all the evidence in the light most favorable to

the verdict, there was sufficient evidence presented at trial to

prove that Guillory was guilty of the offenses charged.

Guillory’s assertion that the district court did not rule on his

motion to suppress identification is not supported by the record.

The record reflects that the district court adopted the

magistrate judge’s recommendation and denied the motion.

Guillory does not challenge the denial of his motion to suppress
                          No. 03-30862
                               -3-

identification on appeal, thus it is deemed abandoned.   See Yohey

v. Collins, 985 F.2d 222, 224-225 (5th Cir. 1993).

     AFFIRMED.